DISSENTING STATEMENT BY
McEWEN, P.J.E.:
¶ 1 While the Opinion of the majority reveals a perceptive and persuasive expression of rationale, I am unable to join its decision since I am, most respectfully, of the mind that, despite the apparent equitable considerations relied upon by the trial judge and embraced by the majority, the plain language of the statute dictates a contrary result.
¶ 2 The relevant statutory language empowers a personal representative to take possession of all the property of the decedent “except real estate occupied at the time of death by an heir or devisee with the consent of the decedent.” 20 Pa.C.S. § 3311(a).1 Here, the appellant was unquestionably an “heir” who, “with the consent of the decedent,” occupied real estate owned by the decedent. Thus, since there is neither a dispute about the facts, nor an ambiguity in the terms of the statute,2 there was no basis under the statute upon which to afford the appellee equitable relief.3

. It bears emphasis that this limitation on the power of the personal representative does not restrict the right of the representative to nonetheless sell the property in the exercise of his or her obligation to marshal the assets of the decedent. 20 Pa.C.S. § 3311(a).


. A touchstone of statutory construction under the Pennsylvania Construction Act is the explicit instruction that ‘‘[w]hen the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b).


.It merits observation that the record reveals that appellant was actually already penalized for his dilatory behavior — with the estate receiving the concomitant benefit — given that appellant was forced to pay $176,801.00 for a property he could have purchased from the estate, four years earlier, for the sum of $140,000.00.